Citation Nr: 0117138	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  98-13 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher rate of special monthly compensation 
by reason of being in need of aid and attendance pursuant to 
the provisions of 38 U.S.C.A. § 1114(r)(1) (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




INTRODUCTION

The veteran had active service from September 1967 to July 
1971.

The current appeal arose from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The RO denied entitlement to a higher rate of special monthly 
compensation by reason of being in need of aid and attendance 
pursuant to the provisions of 38 U.S.C.A. § 1114(r)(1).

The veteran provided oral testimony before a Hearing Officer 
at the RO in June 1999, a transcript of which has been 
associated with the claims file.

The Board of Veterans' Appeals (Board) previously entered a 
decision in May 2000 denying entitlement to the benefit 
sought on appeal.

Since the record suggested that further hearing was sought, 
the Board remanded the case to the RO in November 2000 for 
the purpose of affording the appellant a video-conference 
hearing or a hearing before a travel Member of the Board at 
the RO.

In April 2001 the veteran and his wife provided oral 
testimony before the undersigned Member of the Board at the 
RO, a transcript of which has been associated with the claims 
file.

In April 2001 the appellant submitted a substantial quantity 
of additional medical documentation with written waiver of 
initial RO review of such evidence.


In June 2001 the Board accordingly vacated the May 2000 
decision wherein it had denied the benefit sought on appeal.

The case is ready for appellate review by the undersigned 
Member of the Board who previously conducted the April 2001 
hearing at the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Service connection has been granted for organic brain 
syndrome due to thalamic glioma, postoperative with 
associated symptoms, evaluated as 100 percent disabling; and 
loss of skull (burr holes), residuals of post craniotomy, 
evaluated as 10 percent disabling.

3.  Entitlement has been established for special monthly 
compensation by reason of being in need of regular aid and 
attendance pursuant to the provisions of 38 U.S.C.A. 
§ 1114(1) (West 1991); 38 C.F.R. §§ 3.350(b), 3.352 (2000).

4.  Service connection has not been granted for any other 
disabilities.

5.  Service-connected organic brain syndrome has not resulted 
in visual acuity less than 5/200, deafness, significant 
impairment of any extremity including loss of use thereof, or 
loss of anal and bladder sphincter control.


CONCLUSION OF LAW

The criteria for a higher rate of special monthly 
compensation by reason of being in need of aid and attendance 
pursuant to the provisions of 38 U.S.C.A. § 1114(r)(1) have 
not been met.  38 U.S.C.A. §§ 1114(m)(n)(o)(p)(r)(1) (West 
1991); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107);  38 C.F.R. §§ 
3.350(d)(e)(3)(4), 3.352 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On file is a July 1997 letter from Dr. REF noting the veteran 
was being treated for seizures with medication on the basis 
of long term disability.  Dr. REF provided additional details 
in subsequent correspondence.

In an August 1997 letter Dr. RBM advised that the veteran 
required constant supervision secondary to cognitive 
impairment.  In additional correspondence Dr. RBM elaborated 
on the veteran's disability.

In an August 1997 letter the veteran's wife provided her 
knowledge and observations of his overall disabling 
manifestations.

On file are examinations for aid and attendance received in 
September 1997 which were completed by private physicians.  
The examination reports noted the veteran was in need of aid 
and attendance due to severe cognitive deficits.  

In a lengthy November 1997 letter the veteran's wife provided 
additional details referable to his physical limitations 
requiring the aid and attendance of others to assist him in 
carrying out life processes and self-care.  She provided 
additional information in a letter dated in January 1998.

In a February 1998 letter Dr. REF reiterated that the veteran 
was severely disabled.

VA conducted an aid and attendance examination of the veteran 
in March 1998.  The examiner recorded that the veteran 
required an attendant to present to the examination because 
he no longer drove.  He was reported to suffer from 
intermittent seizures.  He was not hospitalized or 
permanently bedridden.  His best corrected visual acuity was 
better than 5/200 in both eyes.

The examiner noted that the veteran was unable to protect 
himself from the hazards of his daily environment as he was 
moderately demented.  His wife did all the cooking. The 
examiner recorded that the veteran had problems with 
dizziness and had fallen three times in the last few weeks.  
He had episodic incontinence of bladder for which he was 
under medication.  He had poor memory.  His gait was slow and 
somewhat apractic.  There was some apraxia of movements.  
There was a right upper extremity greater than the left upper 
extremity postural and action tremor.  He had some problems 
with tandem walking.  He usually required a cane or walker 
for ambulation.  

The examination diagnoses were status post thalamic glioma, 
radiation induced meningioma with subsequent removal, 
intracerebral shunt and subsequent extrication, 
cerebroperitoneal shunt, radiation induced dementia of a 
moderately severe degree, and complex partial seizures.  The 
examiner reported that overall the veteran was severely 
affected by the brain tumor which was sustained while on 
active duty and was unable to care for himself.

The veteran provided oral testimony before a Hearing Officer 
at the RO in June 1999, a transcript of which has been 
associated with the claims file.  He elaborated on his 
disabling manifestations.  

The veteran and his wife provided oral testimony before the 
undersigned Member of the Board at the RO in April 2001, a 
transcript of which has been associated with the claims file.  
They elaborated on his disabling manifestations requiring the 
aid and attendance of another person to assist him in self-
care and daily life processes.

Associated with the claims file is a substantial quantity of 
inpatient and outpatient medical records referable to 
treatment at private hospitals during 2000 and previously.


Criteria

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(n) is payable for anatomical loss or loss of use of 
both arms at a level, or with complications, preventing 
natural elbow action with a prosthesis in place; anatomical 
loss of both legs so near the hip as to prevent use of a 
suitable prosthetic appliance, anatomical loss of one arm so 
near the shoulder as to prevent use of a prosthetic 
appliance; anatomical loss of one arm so near the shoulder as 
to prevent use of a prosthetic appliance with anatomical loss 
of one leg so near the hip as to present use of a prosthetic 
appliance; or anatomical loss of both eyes or blindness 
without light perception in both eyes.  Amputation is a 
prerequisite except for loss of use of both arms and 
blindness with light perception in both eyes.  If a 
prosthesis cannot be worn at the present level of amputation 
but could be applied if there were a reamputation at a higher 
level, the requirements of this paragraph are not met; 
instead, consideration will be given to loss of natural elbow 
or knee action.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(d).
In addition to the statutory rates payable under 38 U.S.C.A. 
§ 1114(l) through (n) and the intermediate or next higher 
rate provisions, additional single permanent disability or 
combinations of permanent disabilities independently ratable 
at 50 percent apart from any consideration of individual 
unemployability will afford entitlement to the next higher 
statutory rate under 38 U.S.C.A. § 1114, or if already 
entitled to an intermediate rate to the next higher 
intermediate rate, but in the event higher than the rate for 
(o).  In the application of this subparagraph, the single 
paramount disability independently ratable at 50 percent must 
be separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. § 1114(l) through (a) or the 
intermediate rate provisions.  38 C.F.R. § 1114(p); 38 C.F.R. 
§ 3.350(f)(3).

Determinations for entitlement under 38 U.S.C.A. § 1114(o) 
must be based upon separate and distinct disabilities.  This 
requires, for example, that where a veteran who has suffered 
loss or loss of use of two extremities is being considered 
for the maximum rate on account of helplessness, requiring 
regular aid and attendance, the latter must be based on need 
resulting from pathology other than that of the extremities.  
Under no circumstances will the combination of "being 
permanently bedridden" and "being so helpless as to require 
regular aid and attendance" without separate and distinct 
anatomical loss, or loss of use, of two extremities, or 
blindness, be taken as entitlement to the maximum benefit.  
The fact, however, that two separate and distinct entitling 
disabilities such as anatomical loss or loss of use of both 
hands and both feet, result from a common etiological agent, 
for example, one injury or rheumatoid arthritis will not 
preclude maximum entitlement.  Maximum rate, as a result of 
including helplessness as one of the entitling multiple 
disabilities, is intended to cover, in addition to obvious 
losses and blindness, conditions such as loss of use of two 
extremities with absolute deafness and nearly total blindness 
or with severe multiple injuries producing total disability 
outside the useless extremities, these conditions being 
construed as loss of use of two extremities and helplessness.  
38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e)(3)(4).

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(l) is payable for anatomical loss of use of both feet, 
one hand and one foot, blindness in both eyes with visual 
acuity of 5/200 or less or being permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  The 
criteria for determining that a veteran is so helpless as to 
be in need of regular aid and attendance or permanently 
bedridden are contained in § 3.352(a).  Where possible, 
determinations should be on the basis of permanently 
bedridden rather than for need for aid and attendance (except 
where 38 U.S.C.A. § 1114(r) is involved) to avoid reduction 
during hospitalization where aid and attendance is provided 
in kind.

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(o) is payable for any of the following conditions: 
Anatomical loss of both arms so near the shoulder as to 
prevent use of a prosthetic appliance; Conditions entitling 
to two or more of the rates (no condition being considered 
twice) provided in 38 U.S.C.A. § 1114(l) through (n); 
Bilateral deafness rated at 60 percent or more disabling (and 
the hearing impairment in either one or both ears is service-
connected) in combination with service-connected blindness 
with bilateral visual acuity 5/200 or less; service-connected 
total deafness in one ear or bilateral deafness rated at 40 
percent or more disabling (and the hearing impairment in 
either one or both ears is service-connected) in combination 
with service-connected blindness of both eyes having only 
light perception or less.

Paraplegia, paralysis of lower extremities together with loss 
of anal and bladder sphincter control will entitle to the 
maximum rate under 38 U.S.C.A. § 1114(o), through the 
combination of loss of use of both legs and helplessness.  
The requirement of loss of anal and bladder sphincter control 
is met even though incontinence has been overcome under a 
strict regimen of rehabilitation of bowel and bladder 
training and other auxiliary measures.  

Determinations must be based upon separate and distinct 
disabilities.  This requires, for example, that where a 
veteran who had suffered the loss or loss of use of two 
extremities is being considered for the maximum rate on 
account of helplessness requiring regular aid and attendance, 
the latter must be based on need resulting from pathology 
other than that of the extremities.

If the loss or loss of use of two extremities or being 
permanently bedridden leaves the person helpless, increase is 
not in order on account of this helplessness.  Under no 
circumstances will the combination of "being permanently 
bedridden" and "being so helpless as to require regular aid 
and attendance" without separate and distinct anatomical 
loss, or loss of use, of two extremities, or blindness, be 
taken as entitling to the maximum benefit.  The fact, that 
two separate and distinct entitling disabilities, such as 
anatomical loss, or loss of use of both hands and both feet, 
result from a common etiological agent, for example, one 
injury or rheumatoid arthritis, will not preclude maximum 
entitlement.

The maximum rate, as a result of including helplessness as 
one of the entitling multiple disabilities, is intended to 
cover, in addition to obvious losses and blindness, 
conditions such as the loss of two extremities with absolute 
deafness and nearly total blindness or with severe multiple 
injuries producing total disability outside the useless 
extremities, these conditions being construed as loss of use 
of two extremities and helplessness.  An intermediate rate 
authorized by this paragraph shall be established at the 
arithmetic mean, rounded to the nearest dollar, between the 
two rates concerned.  38 U.S.C.A. § 1114(p).

In addition to the statutory rates payable under 38 U.S.C.A. 
§ 1114(l) through (n) and the intermediate or next higher 
rate provisions outlined above, additional single permanent 
disability or combinations of permanent disabilities 
independently ratable at 50 percent or more will afford 
entitlement to the next higher statutory rate under 
38 U.S.C.A. § 1114, but not above the (o) rate.  


In the application of this subparagraph the disability or 
disabilities independently ratable at 50 percent or more must 
be separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. § 1114(l) through (n) or the 
intermediate rate provisions outlined above.

A veteran receiving the maximum rate under 38 U.S.C.A. 
§ 1114(o) or (p) who is in need of regular aid and attendance 
or a higher level of care is entitled to an additional 
allowance during periods he or she is not hospitalized at 
United States Government expense.  Determinations of this 
need is subject to the criteria of § 3.352.  

The regular or higher level aid and attendance allowance is 
payable whether or not the need for regular aid and 
attendance or a higher level of care was a partial basis for 
entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) 
or (p), or was based on an independent factual determination.  

The amount of the additional allowance payable to a veteran 
in need of regular aid and allowance payable to a veteran in 
need of a higher level of care is specified in 38 U.S.C.A. 
§ 1114(r)(2).  

The higher level aid and attendance allowance authorized by 
38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular 
aid and attendance allowance authorized by 38 U.S.C.A. 
§ 1114(r)(1).



Determinations as to need for aid and attendance must be 
based on actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When, after consideration 
of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt doctrine in resolving each such issue 
shall be given to the veteran.  VCAA of 2000, Pub. L. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107);  38 C.F.R. §§ 3.102, 4.3 
(2000).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 185 
(2000) (per curiam order).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is satisfied that all relevant facts pertaining to 
the benefit at issue have been properly developed, and that 
no further assistance is required in order to satisfy the 
duty to assist provisions as mandated by the VCAA.  VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Specifically, the record shows the RO scheduled the veteran 
and he did report for a comprehensive examination insofar as 
it sufficiently addresses the issue relevant to the claim.

The appellant and spouse have attended two hearings during 
which time the nature and extent of severity of the veteran's 
impairments relative to his service-connected disabilities 
have been discussed in depth.  The appellant has also 
submitted a substantial quantity of medical documentation 
referable to inpatient and outpatient treatment of the 
veteran at private medical facilities.  On file are several 
statements discussing the limitations experienced by the 
veteran in his efforts to accomplish daily life processes, 
and the need he has of assistance from others to accomplish 
daily tasks.

The RO considered all relevant evidence in the claims file, 
including the results of the VA examination, and accordingly 
issued a rating decision, followed by a statement of the 
case, and supplemental statement of the case subsequent to 
receipt of additional medical documentation.  These documents 
and actions specifically notified the veteran of what is 
required to substantiate his claim.  Therefore, the duty to 
assist, as mandated by the VCAA, has been met.

The RO has considered all relevant evidence in the claims 
file, including the results of VA examination, medical 
documentation referable to treatment, written statements, and 
hearing testimony.  As set forth above, VA has already met 
all obligations to the appellant under this new law.  
Moreover, the appellant and representative have been afforded 
the opportunity to submit evidence and argument on the merits 
of the issue on appeal, and have done so.  The RO received 
documents from the appellant perfecting the appeal, as well 
as statements from the representative.

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of the claim by the RO under the new law would 
only serve to delay resolution of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-84 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the claim on the merits.


Higher Level Aid and Attendance

As the Board noted earlier, service connection has been 
granted for organic brain syndrome due to thalamic glioma, 
postoperative, with associated symptoms.  

This disability is rated as 100 percent.  Service connection 
has also been granted for loss of skull (burr) holes, 
residuals of post craniotomy. This disability is rated as 10 
percent disabling.  The veteran is already in receipt of 
special monthly compensation by reason of being in need of 
regular aid and attendance, or basic entitlement established 
pursuant to the provisions of 38 U.S.C.A. § 1114(l).

It is the appellant's contention that due to the virtual 
round the clock need by the veteran of supervision and 
assistance, as delineated by private physicians in 
documentation on file, and as argued on written statements 
and oral testimony from two hearings of record, the veteran 
has indeed established a factual need for the higher level 
aid and attendance provided by law on the basis of his 
helplessness.

The Board does not dispute, and the record is not to the 
contrary in this regard, that the veteran is very seriously 
as well as severely disabled due to his service-connected 
disabilities.  It is for this reason that he is rated as 
totally disabled due to his service-connected disabilities, 
and has been granted special monthly compensation on the 
basis of his need for the aid and attendance of another 
person to assist him in accomplishment of daily life 
processes and self-care on a regular basis.

Neither the VA, nor the non-VA medical documentation and 
correspondence of record, to include the VA examination of 
record, show that the veteran, due to his service-connected 
disabilities, is entitled to an increased rate of special 
monthly compensation based on helplessness or any pertinent 
criteria requisite for a grant of higher level aid and 
attendance benefits.  The Board's application of the 
pertinent governing criteria does not permit the assignment 
of a higher rate of special monthly compensation on the basis 
of the service-connected disabilities other than that for 
which he is already in receipt of special monthly 
compensation as contemplated in 38 C.F.R. § 1114(1);  
38 C.F.R. § 3.352.

The criteria requisite for special monthly compensation 
pursuant to the provisions of 38 C.F.R. § 3.352 remain the 
same whether entitlement has been established to basic aid 
and attendance under 38 U.S.C.A. § 1114(l), or higher level 
aid and attendance under 38 U.S.C.A. § 1114(r)(1).  The 
differentiating factor is the nature and extent of the 
service-connected disabilities rendering the veteran eligible 
for aid and attendance benefits.  This differentiating factor 
is established on a statutory basis.  As the Board noted 
earlier, there is no dispute that the veteran is very 
seriously and severely disabled.  However, he does not meet 
the statutory requirements.

To be more specific, the veteran's service-connected 
disabilities encompassing organic brain syndrome with 
associated symptoms have not been shown to result in 
anatomical loss or loss of use of any extremity, visual 
acuity less than 5/200, deafness, loss of anal and bladder 
sphincter control, etc.  The substantial quantity of medical 
documentation of record, most of which is recently dated, 
fails to show that the veteran qualifies under any of the 
requisite criteria for higher level aid and attendance.

Given the evidence, additional special monthly compensation 
based upon higher level aid and attendance is not payable 
unless the veteran meets the criteria under § 1114(o) as 
specified under § 1114(r).  He does not appear to meet any of 
the criteria for the (o) level of special monthly 
compensation which is a prerequisite for payment of a higher 
rate of special monthly compensation by reason of being in 
need of regular aid and attendance.

The veteran's overall physical impairment related to his 
service-connected disabilities does not render him eligible 
for a higher rate of special monthly compensation under any 
of the provisions of the cited legal authority.  

The appellant is of course free to reopen the claim at a 
future date with presentation of new evidence which may serve 
to provide an adequate evidentiary basis upon which to 
predicate the assignment of a higher rate of special monthly 
compensation.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt is inapplicable where, as here, the preponderance 
of the evidence is against the claim of entitlement to a 
higher rate of special monthly compensation by reason by 
reason of being in need of aid and attendance pursuant to the 
provisions of 38 U.S.C.A. § 1114(r)(1).  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a higher level of special monthly compensation 
by reason of being in need of aid and attendance pursuant to 
the provisions of 38 U.S.C.A. § 1114(r)(1) is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

